Exhibit 10.1

WELLS FARGO BANK, NATIONAL ASSOCIATION

c/o Wells Fargo Capital Finance, LLC

2450 Colorado Avenue, Suite 3000 West

Santa Monica, CA 90404

Dated as of November 30, 2013

SABA SOFTWARE, INC.

2400 Bridge Parkway

Redwood Shores, CA 94065

Attn: Mark Robinson

Fax No.: (650) 581-2545

 

Re: Extension under Credit Agreement, Amendment Number Three to Credit Agreement
and Waiver

Ladies and Gentlemen:

Reference is made to: (i) that certain AMENDED AND RESTATED CREDIT AGREEMENT (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”) dated as of June 27, 2011 by and among WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Lender”), each of the Domestic Subsidiaries (as defined
in therein) of Borrower party thereto as Subsidiary Guarantors, and SABA
SOFTWARE, INC., a Delaware corporation (“Borrower”) (ii) that certain Extension
under Credit Agreement Letter (the “First Extension Letter”) dated as of
September 27, 2013 by and among Lender, Borrower and Subsidiary Guarantors, and
(iii) that certain Extension under Credit Agreement Letter (the “Second
Extension Letter”) dated as of October 28, 2013 by and among Lender, Borrower
and Subsidiary Guarantors. All initially capitalized terms used herein without
definition shall have the meanings ascribed thereto in the Credit Agreement.

Extension under Credit Agreement

Pursuant to the First Extension Letter and the Second Extension Letter, on or
before November 30, 2013 (the “Second Extended Annual Financial Statements
Deadline”), Borrower is required to deliver to Lender (a) a copy of its Annual
Report on Form 10-K for Borrower’s fiscal year ended May 31, 2012 filed by
Borrower with the United States Securities and Exchange Commission (with the
requisite financial statements contained therein) as more fully set forth in
Section 5.03(i)(a) of the Credit Agreement, (b) consolidating financial
statements of Borrower, prepared by Borrower (to include balance sheets, profit
and loss statements, statements of cash flows, and reconciliations of net worth)
for Borrower’s fiscal year ended May 31, 2012, and (c) a duly completed
Compliance Certificate executed by a senior financial officer of Borrower for
Borrower’s fiscal year ended May 31, 2012 (collectively, the “Audited Financial
Statements Requirements”).

Borrower has requested that Lender extend the Second Extended Annual Financial
Statements Deadline to December 31, 2013. Lender is willing to grant the
extension requested by Borrower on the terms and conditions specified herein.
Accordingly, Lender hereby extends the Second Extended Annual Financial
Statements Deadline to December 31, 2013 (the “Third Extended Annual Financial
Statements Deadline”). Failure of Borrower to deliver or cause to be delivered
to Lender the Audited Financial Statements Requirements by the Third Extended
Annual Financial Statements Deadline shall constitute an immediate Event of
Default, unless otherwise waived in writing in accordance with the Credit
Agreement prior to such time.



--------------------------------------------------------------------------------

Amendments under Credit Agreement

Effective as of the date hereof, Section 5.03(a) of the Credit Agreement is
hereby amended and modified by replacing the phrase “the 90th (ninetieth) day
following the Restatement Completion” in the fourth line thereof with the phrase
“February 28, 2014”.

Effective as of October 15, 2013, Section 3.14 of the Credit Agreement is hereby
amended and modified by replacing the phrase “, and February 28, 2013” in the
last line thereof with the phrase “, February 28, 2013 and August 31, 2013”.

This letter shall not, except as expressly provided herein, by implication or
otherwise, limit, impair, constitute a waiver of, or otherwise affect the rights
and remedies of Lender under the Credit Agreement or the other Loan Documents,
and shall not, except as expressly provided herein, alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or the other Loan Documents.
Nothing herein shall be deemed to entitle Borrower or any Subsidiary Guarantor
to a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or the other Loan Documents in similar or different
circumstances. This letter shall be subject to the provisions regarding choice
of law and venue and jury trial waiver applicable to the Credit Agreement.

Each of the undersigned Subsidiary Guarantors consents to the extension and
amendment contained herein. Although the undersigned Subsidiary Guarantors have
been informed of the matters set forth herein and have consented to same, each
Subsidiary Guarantor understands that the Lender has no obligation to inform it
of such matters in the future or to seek its acknowledgement or agreement to
future consents, amendments, or waivers, and nothing herein shall create such a
duty.

Each of Borrower and each Subsidiary Guarantor hereby reaffirms its obligations
under each Loan Document to which it is a party. All of such obligations owing
by Borrower and such Subsidiary Guarantor are unconditionally owing by Borrower
and such Subsidiary Guarantor to Lender without offset, defense, withholding,
counterclaim or deduction of any kind, nature or description whatsoever. Each of
Borrower and each Subsidiary Guarantor hereby further ratifies and reaffirms the
validity and enforceability of all of the Loan Documents to which it is a party,
including any amendments or modifications or substitutions thereto, and ratifies
and reaffirms the validity and enforceability of all of Liens and security
interests heretofore granted by it pursuant to or in connection with any Loan
Document to Lender, as security for its obligations under the Loan Documents in
accordance with their respective terms, and acknowledges that all of such Liens
and security interests, and all Collateral heretofore pledged as security for
such obligations, continue to be and remain in full force and effect on and
after the date hereof except as expressly set forth herein.

This letter shall constitute a Loan Document.

[Signature pages to follow.]



--------------------------------------------------------------------------------

Very Truly Yours,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Lender

By:  

 /s/ Daniel Morihiro

Name:   Daniel Morihiro Title:   Director

[SIGNATURE PAGE TO EXTENSION, AMENDMENT AND WAIVER LETTER]



--------------------------------------------------------------------------------

Acknowledged, agreed and accepted this 30th day of November 2013:

 

SABA SOFTWARE, INC.,

a Delaware corporation, as Borrower

By:

 

 /s/ Peter Williams

Name: Peter Williams

Title: Executive Vice President

HAL ACQUISITION SUB INC.,

a Delaware corporation, as a Subsidiary Guarantor

By:

 

 /s/ Peter Williams

Name: Peter Williams

Title:

HUMANCONCEPTS, LLC,

a California limited liability company, as a Subsidiary Guarantor

By:

 

 /s/ Peter Williams

Name: Peter Williams

Title:

[SIGNATURE PAGE TO EXTENSION, AMENDMENT AND WAIVER LETTER]